   Case 3:90-cv-03035-SAC Document 90 Filed 05/27/20 Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS


EDWARD LEE CLEMMONS,

                             Petitioner,

          v.                                       CASE NO. 90-3035-SAC

STEVEN J. DAVIES,


                             Respondent.


                                O R D E R

     This matter is a petition for habeas corpus filed in February

1990. The petition was denied in February 1992, and the appeal was

dismissed in August 1992. Since then, petitioner has filed a variety

of motions for relief, and the Tenth Circuit has considered this matter

a total of five times. The action is now before the Court on

petitioner’s motions for relief from judgment (Docs. 86 and 87) and

on his motion for oral argument (Doc. 88). The Court also has

considered petitioner’s memorandum in support of the motion for

argument (Doc. 89).
                        The motions for relief

     In his first motion for relief from judgment, petitioner asserts

he was not notified of the right to reply in his petition. In his second

motion for such relief, petitioner broadly alleges fraud by counsel

for the respondent and claims it was error to deny habeas corpus relief

without an evidentiary hearing, the appointment of counsel, and

discovery.
                                Discussion

     The Court first must consider whether petitioner’s motions are

properly considered as challenges to the integrity of the earlier
    Case 3:90-cv-03035-SAC Document 90 Filed 05/27/20 Page 2 of 3




proceedings or whether they are a successive application for habeas

corpus relief. In the context of habeas corpus, a motion for relief

filed under Rule 60(b) of the Federal Rules of Civil Procedure is a

true 60(b) 1 motion “if it either (1) challenges only a procedural

ruling of the habeas court which precluded a merits determination of

the habeas application, … or (2) challenges a defect in the integrity

of the federal habeas proceeding, provided that such a challenge does

not itself lead intextricably to a merits-based attack on the

disposition of a prior habeas petition.” Spitznas v. Boone, 464 f.3d

1213, 1215-16 (10th Cir. 2006). The Court finds petitioner presents

challenges which may be considered under Rule 60 rather than a

successive application for relief requiring prior authorization from

the Tenth Circuit.

      Petitioner proceeds under Federal Rule of Civil Procedure

60(d)(1) and (2). Rule 60(d)(1) allows the courts to “entertain an

independent action to relieve a party from a judgment, order, or

proceeding.” Fed. R. Civ. P. 60(d)(1). However, it is settled that

“an independent action should be available only to prevent a grave
miscarriage of justice.” United States v. Beggerly, 524 U.S. 38, 47

(1998).

    Rule 60(d)(2) allows the federal courts to “grant relief under

28 U.S.C. § 1655 to a defendant who was not personally notified of

the action”.

    A review of the petition conclusively shows that petitioner is

not entitled to relief on his claims. First, his claim that he did

not have an opportunity to reply to the response to the petition is


1 The Court notes that petitioner cited Rule 60(d)(1) and (2) as supporting his
requests for relief.
   Case 3:90-cv-03035-SAC Document 90 Filed 05/27/20 Page 3 of 3




incorrect. The record shows that the Answer and Return was filed on

May 4, 1990, and that petitioner filed a motion for leave to file a

reply out of time on August 23, 1990. He filed the reply on September

4, 1990. Petitioner was aware of the opportunity to file a reply to

the Answer and Return and did so.

     Next, petitioner broadly claims he should have been afforded an

evidentiary hearing, appointed counsel, and had discovery in this

matter. A habeas petitioner is not entitled to these but may be granted

such in an appropriate case. See, e.g., Swazo v. Wyo. Dept. of Corr.

State   Penitentiary     Warden,    23   F.3d    332,   333    (10th   Cir.

1994)(appointment of counsel in habeas corpus actions ordinarily is

“left to the court’s discretion”); Rule 8, Rules Governing Habeas

Corpus (court to “determine whether an evidentiary hearing is

required”). Petitioner makes only bare claims and has not demonstrated

that the failure to provide counsel or allow expansion of the record

resulted in either prejudice or “a grave miscarriage of justice”.

                               Conclusion

     The Court finds petitioner is not entitled to relief from
judgment in this matter under Fed. R. Civ. P. 60(d)(1) and (2).

Finally, the Court advises petitioner that future motions are subject

to summary denial.

     IT IS, THEREFORE, BY THE COURT ORDERED petitioner’s motions

(Docs. 86, 87, and 88) are denied.

     IT IS SO ORDERED.

     DATED:   This 27th day of May, 2020, at Topeka, Kansas.


                                   S/ Sam A. Crow

                                   SAM A. CROW
                                   U.S. Senior District Judge
